DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-40 are pending for this Office Action.

Election/Restrictions
Applicant’s election without traverse of claim(s) 29-39 in the reply filed on 01/12/2021 is acknowledged. Claim(s) 1-28 and 40 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected electrode and method, there being no allowable generic or linking claim. 

Claim(s) 29-39 is/are under consideration for this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasovic (US 2020/0148559 A1) in view of Zolotarsky et al (US 6,217,729 B1) and Niksa et al (US 2012/0085571 A1). 

Claim 29: Krasovic teaches a method of using an electrochemical cell to perform an electrochemical process (see e.g. abstract of Krasovic), the electrochemical cell comprising an electrode immersed in an electrolyte, the electrode comprising a substrate and a coating on the substrate (see e.g. [0031] of Krasovic), the method comprising operating the electrochemical cell so as to reverse a polarity of electrical current flow through the electrode (see e.g. [0077] of Krasovic).

Krasovic does not explicitly teach the coating comprising a plurality of layers, the plurality of layers comprising the following in sequence moving outwardly from the substrate: I. a mixed oxide primary layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal; II. an intermediate layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the intermediate layer being devoid of any valve metal oxide; and III. a mixed oxide upper layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal.

Krasovic teaches the coating can include a platinum group and/or a valve metal (see e.g. [0031] of Krasovic). Zolotarsky teaches an electrode comprising a plurality of layers, the plurality of layers comprising the following in sequence moving outwardly from the substrate: I. a mixed oxide primary layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal; II. an intermediate layer comprising a platinum group metal, the intermediate layer being devoid of any valve metal oxide; and III. a mixed oxide upper layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal (see e.g. abstract of Zolotarsky). Said electrode has improved service life in different pHs, temperatures, and current densities (see e.g. connecting paragraph col 1 and 2 of Zolotarsky) compared to electrodes comprising a singular coating (see 

Krasovic in view of Zolotarsky does not explicitly teach that the intermediate layer contains a platinum group oxide. Niksa teaches an electrode for water treatment (see e.g. abstract and [0002] of Niksa) comprising a a mixed oxide upper layer comprising both: (i) an oxide of a platinum group metal and/or an oxide of a precious metal, and (ii) an oxide of a valve metal and/or an oxide of a group 15 metal (see e.g. Fig 1 of Niksa), and an intermediate layer comprising a platinum group metal oxde, the intermediate layer being devoid of any valve metal oxide (see e.g. [0065] of Niksa). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Krasovic in view of Zolotarsky so that the intermediate layer comprises a platinum group oxide as taught in Niksa because Niksa taches that platinum oxide is a suitable form of platinum for use in electrodes for water treatment. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Claim 30: Krasovic in view of Zolotarsky and Niksa teaches the electrolyte comprises hard water, and the method involves operating the electrode while it is immersed in the hard water (see e.g. [0007] and [0075] of Krasovic).

Claim 31: Krasovic in view of Zolotarsky and Niksa teaches that said reversal of polarity of electrical current flow through the electrode removes scale buildup from the electrode (see e.g. [0007] and [0075] of Krasovic). 

Claim 32: Krasovic in view of Zolotarsky and Niksa does not explicitly teach that the electrochemical process generates an oxidant selected from the group consisting of ozone, peracetic acid, and persulfuric acid. However, Krasovic in view of Zolotarsky and Niksa teaches reversing the current in a water treatment cell (see e.g. (see e.g. [0077] of Krasovic) with hard water (see e.g. [0007] and [0075] of Krasovic), which is the same environment as the instant invention. Therefore, it would have been obvious to a person having ordinary skill in the art that the same products would be produced when reversing the polarity. 

Claim 33: Krasovic in view of Zolotarsky and Niksa does not explicitly teach that the electrochemical process generates ozone. However, Krasovic in view of Zolotarsky and Niksa teaches reversing the current in a water treatment cell (see e.g. (see e.g. [0077] of Krasovic) with hard water (see e.g. [0007] and [0075] of Krasovic), which is the same environment as instant invention. Therefore, it would have been obvious to a person 

Claim 34: Krasovic in view of Zolotarsky and Niksa teaches that the coating has an exposed face that is defined by the mixed oxide upper layer (see e.g. [0065] of Krasovic and abstract of Zolotarsky).

Claim 35: Krasovic in view of Zolotarsky and Niksa teaches does not explicitly teach that the coating comprises five layers, including the mixed oxide primary layer, the intermediate layer, and the mixed oxide upper layer, and wherein at least three of the five layers have different compositions from one another. Niksa teaches a mixed oxide upper layer for an electrode for water treatment (see e.g. abstract and [0002] of Niksa) comprising at least 5 different layers with differing compositions from one another (see e.g. Fig 1 of Niksa). This configuration allows the electrode to be tuned for its intended application (see e.g. [0028] of Niksa) by imparting different characteristics of the noble and valve metals in each layer (see e.g. [0011] of Niksa). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Krasovic in view of Zolotarsky so that the coating comprises five layers, including the mixed oxide primary layer, the intermediate layer, and the mixed oxide upper layer, and wherein at least three of the five layers have different compositions from one another as taught in Niksa because this allows for the electrode to be tuned for its intended application by imparting different characteristics of the noble and valve metals in each layer.

Claim 36: Krasovic in view of Zolotarsky and Niksa teaches that each of the five layers is contiguous to one or two layers of different composition (see e.g. Fig 1 of Niksa)

Claim 37: Krasovic in view of Zolotarsky and Niksa does not explicit teach that the plurality of layers further includes a lower layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the lower layer being devoid of any valve metal oxide, the lower layers being located closer to the substrate than is the mixed oxide primary layer.

Niksa teaches a mixed oxide upper layer for an electrode for water treatment (see e.g. abstract and [0002] of Niksa) comprising at different layers with differing compositions from one another (see e.g. Fig 1 of Niksa), including a lower layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the lower layer being devoid of any valve metal oxide, the lower layers being located closer to the substrate than is the mixed oxide primary layer (see e.g. [0066] of Niksa). This configuration allows the electrode to be tuned for its intended application (see e.g. [0028] of Niksa) by imparting different characteristics of the noble and valve metals in each layer (see e.g. [0011] of Niksa). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Krasovic in view of Zolotarsky so that the plurality of layers further includes a lower layer comprising an oxide of a platinum group metal and/or an oxide of a precious metal, the lower layer being devoid of any valve metal oxide, the lower layers being located closer to the substrate than is the mixed 

Claim 38: Krasovic in view of Zolotarsky and Niksa teaches that  the plurality of layers further includes a base layer comprising an oxide of a valve metal, the base layer being devoid of any platinum group metal oxide, the base layer being located closer to the substrate than is the lower layer (see e.g. col 2, lines 25-47 of Krasovic). 

Claim 39: Krasovic in view of Zolotarsky and Niksa teaches that the plurality of layers further includes a barrier layer comprising one or more valve metal oxides, the barrier layer being in contact with the substrate (see e.g. col 2, lines 25-47 of Krasovic). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795